DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it uses phrases which can be implied, and legal phraseology often used in patent claims. Correction is required. See MPEP § 608.01(b).

The originally filed abstract is respectfully suggested to be amended as shown below:
A system for providing ambient lightingincludes a lighting apparatus, which includes a housing, a plurality of light emitting diodes positioned within the housing and configured to emit non-focused light to an exterior of the housing, at least one charge port formed in the housing, and a control interface integrated into includes a band coupled to the housing and includes a first end, having a first magnetic element, and a second end, having a second magnetic element coupleable with the first magnetic element such that the band forms a loop.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 4 recites the limitation “wherein: the first magnetic element comprises a plurality of magnetic segments that are movable relative to each other; and the second magnetic element comprises a plurality of magnetic segments that are movable relative to each other”. At this time, two issues require further clarification. The first issue is the applicant’s disclosure does not include enough description or explanation about how to understand or interpret the term 
Regarding the first issue, as seen in para[0048] of the applicant’s specification, “In some embodiments, one or both of the first magnetic element 124 and the second magnetic element 126 may be jointed, ribbed, segmented, flexible, or otherwise structured to provide flexure of the magnetic elements when magnetically coupled together”. The specification merely states that the first/second magnetic elements may be segmented. However, the specification fails to further explain whether “segmented” means separated distinct pieces or a single piece with distinct sections. As seen in Fig.5 of the applicant’s drawings, the first/second magnetic element 124/126 appear as a single piece with distinct sections as opposed to separated distinct pieces. However, claim 4 recites “a plurality of magnetic segments that are movable relative to each other”. According to the applicant’s disclosure as a whole, the applicant’s disclosure does not include enough description or explanation as to how the limitation is to be understood or interpreted. The applicant is requested to clarify what the term “segments” means in the context of the applicant’s application.
Regarding the second issue, if the applicant clarifies the term “segments” means separated distinct pieces as discussed above, then the applicant is requested to further clarify how the separated distinct magnetic pieces would interact with each other. For example: As seen in Fig.5 of the applicant’s drawings, the plurality of magnetic segments of the first/second magnetic element 124, 126 would require opposite polarities in order to attract each other to fasten the band 105 in a loop. However, if for example all the magnetic segments of the first magnetic element 124 are one polarity, then the all the magnetic segments of the first magnetic elements 
For the purpose of examination, the limitation in question was interpreted as distinct separated magnetic pieces that are movable relative to each other by the flexibility of the band.

Claim 9 recites the limitation “the connector is configured to breakaway from the first end under a first physical load applied to the system”. At this time, the applicant’s disclosure does not include enough description or explanation about how the connector is configured to “breakaway”. As seen in para[0046] of the applicant’s specification, “The connector 120 may be configured to form a breakaway point in the system 100 to act as a designated point of failure in response to a dangerous level of force being applied to the system 100”. While the concept of a breakaway point as a point of failure for safety is understood, the applicant’s specification does not explain how the connector itself is configured to breakaway. The limitation could be interpreted as the connector itself breaking to release the bands or the connector having side openings to release the bands or other means. The applicant is requested to further explain how the connector is configured to breakaway.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9, line 2 recites the limitation “the first end of the band is fixed to the connector”. Between claim 1 and claim 9, the term “the first end of the band” may have been misapplied because the two instances appear to be directed to different structures. Claim 1, line 8 recites “a band… comprising a first end, having a first magnetic element”. As seen in Fig.1 of the applicant’s drawings, the limitation appears to be directed to the inside loop 116 having the first magnetic element 124. Claim 9, line 2 recites the limitation “the first end of the band is fixed to the connector”. As seen in Fig.1 of the applicant’s drawings, the limitation appears to be now directed to the first end 112 fixed to the connector 120. Both instances uses the same term “the first end of the band”, but the term appears to be directed to two different structures. Since claim 9 appears to be the correct usage of the term based on the applicant’s disclosure as a whole, the applicant is required to clarify claim 1. For the purpose of examination, the limitation in question was interpreted as a different end of the band is fixed to the connector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997), and in view of DEY (US 2016/0037841).
Regarding claim 1, ROSENBLUM discloses a system for providing ambient lighting, the system comprising a lighting apparatus (100A, Fig.9B) comprising a housing (50, 52, 54, Fig.9B); a plurality of light emitting diodes (150, Fig.11) positioned within the housing and configured to emit non-focused light to an exterior of the housing (as seen in Fig.11, since the LEDs 150 provides illumination, the LEDs 150 were considered to emit non-focused or ambient light to the exterior of the housing 50, 52, 54); at least one charge port (70, Figs.5B and 11) formed in the housing; and a control interface (58, Figs.5B and 11) integrated into the housing; and a band (66, Fig.9B) coupled to the housing.
ROSENBLUM fails to disclose the band comprising a first end, having a first magnetic element, and a second end, having a second magnetic element coupleable with the first magnetic element such that the band forms a loop.
However, DEY discloses a band (310, Fig.3) including a first end, having a first magnetic element (as seen in para[0056], the band 110/310 has a magnetic element), and a second end (314, Fig.3), having a second magnetic element (as seen in para[0044], the second end 114/314 
Therefore, in view of DEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second magnetic element as taught by DEY to the band of ROSENBLUM in order to (1) provide an alternative solution of using magnets to wrap a band around an object and/or (2) provide a range of adjustable loop sizes.

Regarding claim 5, ROSENBLUM further discloses wherein the lighting apparatus comprises at least three light emitting diodes (as seen in Fig.11, there are three LEDs 150).

Regarding claim 6, ROSENBLUM further discloses wherein the housing (50, 52, 54, Fig.9B) comprises a front face; and the at least three light emitting diodes (150, Fig.11) are spaced apart from each other and linearly aligned across the front face of the housing (as seen in Fig.11, the LEDs 150 are linearly aligned across the front face of the housing 50, 52, 54).

Regarding claim 9, ROSENBLUM modified by DEY as discussed above for claim 1 fails to disclose a connector, wherein the first end of the band is fixed to the connector; the second end of the band is passable through the connector; the connector is configured to breakaway from the first end under a first physical load applied to the system; the second magnetic element is coupleable with the first magnetic element via a magnetic force between the second magnetic element and the first magnetic element; and the first physical load is less than the magnetic force.

Therefore, in view of DEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connector as taught by DEY to the connector of ROSENBLUM modified by DEY in order to (1) provide an alternative solution of using magnets to wrap a band around an object and/or (2) provide a range of adjustable loop sizes.

Regarding claim 10, ROSENBLUM further discloses wherein the plurality of light emitting diodes (150, Fig.11) emit light in the same direction.

Regarding claim 13, ROSENBLUM further discloses wherein the control interface (58, Fig.11) is a single-operation interface.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of SHARRAH (US 2013/0301242).
Regarding claim 2, ROSENBLUM modified by DEY fails to disclose wherein the housing is made of nylon.
However, SHARRAH discloses a housing is made of nylon (as seen in para[0084], the housing 210, 310, 320, 340, 410, 510 and 700 is made of nylon).
Therefore, in view of SHARRAH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material of nylon as taught by SHARRAH to the housing of ROSENBLUM modified by DEY in order to provide an alternative material for a housing. One of ordinary skill in the art would have recognized that nylon is a well-known plastic or polymer material for a housing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of PERKINS (US 2016/0040698).
Regarding claim 3, ROSENBLUM further discloses wherein the housing (50, 52, 54, Fig.9B) comprises a flat front face (as seen in Fig.5B, the housing 50, 52, 54 has a flat front face 52); a flat rear face opposite and parallel with the flat front face (as seen in Fig.10B, the housing 50, 52, 54 has a flat rear face 50); at least one window formed in the flat front face and through which the non-focused light from the plurality of light emitting diodes passes (as seen in Fig.11, 
ROSENBLUM modified by DEY fails to disclose opposing rounded edges defining continuously rounded surfaces extending from the flat front face to the flat rear face; and opposing flat edges, perpendicular to the opposing rounded edges and extending from the flat front face to the flat rear face.
However, PERKINS discloses opposing rounded edges defining continuously rounded surfaces extending from a flat front face to a flat rear face (as seen in para[0222], a housing 154 includes opposing rounded edges such that the opposing rounded edges provides a smooth transition from the flat front face to the flat rear face).
Therefore, in view of PERKINS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rounded edges as taught by PERKINS to the housing of ROSENBLUM modified by DEY in order to provide a smooth transition from the flat front face to the flat rear face.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of DE JONG (US 2016/0007697).
Regarding claim 4, ROSENBLUM modified by DEY fails to disclose wherein the first magnetic element comprises a plurality of magnetic segments that are movable relative to each other; and the second magnetic element comprises a plurality of magnetic segments that are movable relative to each other.

Therefore, in view of DE JONG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic segments as taught by DE JONG to the first and second magnetic elements of ROSENBLUM modified by DEY in order to (1) provide an alternative solution of using magnets to wrap a band around an object and/or (2) provide a range of adjustable loop sizes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of HANLEY (US 6,733,150).
Regarding claim 7, ROSENBLUM modified by DEY fails to disclose wherein the at least three light emitting diodes comprises two white-light emitting diodes and one red-light emitting diode interposed between the two white-light emitting diodes.
However, HANLEY discloses two white LED (1932, Fig.19; col.13, lines 53-54) and two red LED (1933, Fig.19; col.13, lines 53-54).

Regarding “two white-light emitting diodes and one red-light emitting diode interposed between the two white-light emitting diodes”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two white LEDs and one red interposed between the two white LEDs to the LEDs of ROSENBLUM modified by DEY and HANLEY in order to provide a desired number of LEDs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of TAYLOR (US 2014/0085872).
Regarding claim 8, ROSENBLUM modified by DEY fails to disclose wherein at least one of the at least three light emitting diodes emits light in a first direction; and at least one of the at least three light emitting diodes emits light in a second direction that is different than the first direction.
However, TAYLOR discloses one light emitting diode emits light in a first direction, and another light emitting diode emits light in a second direction that is different than the first direction (as seen in Fig.5, the LEDs emit light in different directions).
Therefore, in view of TAYLOR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of HATHERILL (US 2005/0225968).
Regarding claim 11, ROSENBLUM further discloses a battery (124, 125, Fig.13) housed within the housing (50, 52, 54, Fig.9B), wherein the light emitting diodes emit light at a constant intensity independent of a depletion level of the battery.
ROSENBLUM modified by DEY fails to disclose wherein the light emitting diodes emit light at a constant intensity independent of a depletion level of the battery.
However, HATHERILL discloses light emitting diodes emit light at a constant intensity independent of a depletion level of a battery (para[0019]).
Therefore, in view of HATHERILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the constant intensity as taught by HATHERILL to the LEDs of ROSENBLUM modified by DEY in order to provide a constant light output over the full battery discharge.

Regarding claim 12, ROSENBLUM modified by DEY and HATHERILL as discussed above for claim 11 further discloses an electrical circuit between the battery and the light emitting diodes, wherein the electrical circuit comprises a boost-mode switching regulator.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of KLECKA (US 2010/0300146).
Regarding claim 14, ROSENBLUM further discloses wherein the housing (50, 52, 54, Fig.9B) comprises a front face, the non-focused light being emitted through the front face; a rear face opposite the front face.
ROSENBLUM modified by DEY fails to disclose opposing retaining flaps defining the rear face; and a band slot defined between the opposing retaining flaps; the opposing retaining flaps couple the band to the housing; the band slot has a width that is less than a width of the band; and the band is passable through the band slot. 
However, KLECKA discloses opposing retaining flaps (flange, Fig.4) defining a rear face, a band slot (gap, Fig.4) defined between the opposing retaining flaps, the opposing retaining flaps couple a band (B, Fig.5), the band slot has a width that is less than a width of the band, and the band is passable through the band slot (as seen in Figs.4-5 and para[0027], the width of the band slot is less than the width of the band).
Therefore, in view of KLECKA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the opposing retaining flaps and the band slot as taught by KLECKA to the housing of ROSENBLUM modified by DEY in order to provide a quick attachment by inserting the band through the retaining flaps.

Regarding claim 15, ROSENBLUM modified by DEY and KLECKA as discussed above for claim 14 further discloses wherein the band is slidable along the opposing retaining flaps while the opposing retaining flaps couple the band to the housing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997) modified by DEY (US 2016/0037841), and in view of ONEILL (US 2015/0237938).
Regarding claim 16, ROSENBLUM modified by DEY fails to disclose wherein the band is made of a laminated nylon material comprising at least two layers of nylon fabric bonded together in a stacked arrangement.
However, ONEILL discloses a band is made of a nylon material including at least two layers of nylon fabric bonded together in a stacked arrangement (as seen in para[0028], two layers of nylon are sewn together).
Therefore, in view of ONEILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material of nylon as taught by ONEILL to the band of ROSENBLUM modified by DEY in order to provide a user friendly material.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO (US 5,434,759), and in view of DEY (US 2016/0037841) and CHEN (US 2008/0151559).
Regarding claim 17, ENDO discloses a method for providing ambient lighting, the method comprising steps of passing a band (14, Figs1-2) through a housing (1, 7, Figs.1-2) of a lighting apparatus (1, Figs.1-2) comprising a plurality of light emitting diodes (9, Fig.1); 
ENDO fails to disclose selectively removably attaching the lighting apparatus to a second object by one of removing the band from the housing of the lighting apparatus and passing a strap of the second object through the housing of the lighting apparatus; or magnetically attaching the band to the second object.
However, DEY discloses a magnetic band (as seen in Fig.3, para[0044], and para[0056], the band 110/310, 114/314 has a magnetic element).
However, CHEN discloses magnetically attachment to a second object (as seen in para[0022], the housing 10 is magnetically attached to magnetic objects).
Therefore, in view of DEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second magnetic element as taught by DEY to the band of ENDO in order to (1) provide an alternative solution of using magnets to wrap a band around an object and/or (2) provide a range of adjustable loop sizes.
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic attachment as taught by CHEN to the band of ENDO modified by DEY in order to attach the housing to an arbitrary magnetic surface. 

Regarding claim 18, ENDO modified by DEY and CHEN as discussed above for claim 17 further discloses wherein the step of selectively removably attaching the lighting apparatus to the first object comprises flexing a first magnetic element of the band; flexing a second magnetic element of the band; and when flexed, magnetically coupling the first magnetic element and the second magnetic element (as seen in Fig.3 of DEY, the first/second magnetic element of the band 310 are magnetically coupled).

Regarding claim 19, ENDO modified by DEY and CHEN as discussed above for claim 17 further discloses wherein the second object comprises a magnetic surface; and the step of selectively removably attaching the lighting apparatus to the second object comprises magnetically attaching a magnetic element of the band to the magnetic surface (as seen in para[0022] of CHEN, the housing 10 is magnetically attached to magnetic objects).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBLUM (US 2017/0175997), and in view of ENDO US 5,434,759) and DEY (US 2016/0037841).
Regarding claim 20, ROSENBLUM discloses a system for providing ambient lighting, the system comprising a lighting apparatus (100A, Fig.9B) comprising a housing (50, 52, 54, Fig.9B); a window formed in the housing (as seen in Fig.11, the housing 50, 52, 54 has a window emitting light from the LEDs 150 through the transparent cover 56); and light emitting diodes (150, Fig.11) positioned within the housing and aligned to emit light through the window to an exterior of the housing; and a band (66, Fig.9B) coupled to the lighting apparatus at the housing.

However, ENDO discloses a first end of a band (14, Figs.1-2) is coupled to a connector (17, Fig.1), and the band extends from the connector to pass through a housing (1, 7, Fig.2).
However, DEY discloses a band (310, Fig.3) forms an inside loop back around to a connector (324, Fig.3) and forming an outside loop by passing through the connector and around an exterior of the inside loop and terminating at a second end (314, Fig.3) of the band, and the outside loop is magnetically coupled to the inside loop at approximately the second end of the band.
Therefore, in view of ENDO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the band passes through the housing as taught by ENDO to the band of ROSENBLUM in order to provide an alternative solution of attaching the band to the housing.
Therefore, in view of DEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the band as taught by DEY to the band of ROSENBLUM modified by ENDO in order to (1) provide an alternative solution of using magnets to wrap a band around an object and/or (2) provide a range of adjustable loop sizes.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20110007502, US 20200003371, US 20140268710, US 20030016527, US 20070195520, US 20140000312, US 20150345760, US 20190250564, US 20170234340, US 20190072268, US 20190033787, US 20130194784, US 20120307506, US 20160003269, US 20160198813, US 20190029373, US 20060226181, US 20100157581, US 20160282899, US 6877875, US 4941236, US 5359501, US 6170959, US 5425007, US 6805460, US 6546603, US 7857478, US 6056412, US 7568813, US 6213619, US 8303129, US 8752974, US 9523965, US 1764175, and US 3112889 discloses devices using straps or bands.

Examiner’s Comment









The applicant is suggested to incorporate a combination of features according to the applicant’s inventions into the independent claim. As of now, the features are separated into separate dependent claims, which were separately addressable with the prior art of record. 
The prior art shows numerous examples of wearable lighting devices using straps or bands attached to the body (e.g. wrist, head, wait, leg, etc) or lighting devices using straps or bands attached to static structure (e.g. pole/post, rail, work light, furniture, etc).  In addition to lighting devices, the prior art shows other wearable electronic devices using straps or bands attached to the body (e.g. portable electronic devices attach to arms for exercise, sensor monitoring devices, watches, etc).

The prior art also shows numerous examples of using magnetic (especially with straps or bands) to either attach the band to a magnetic object or attach the band to itself to form the loop.
The instant claims have separated the individual features into separate claim dependencies that were addressable with prior art. According to the prior art, since many of the features were considered to be well-known, the applicant is suggested to incorporate a combination of a number of critical features as seen in Figs.1, 3, and 5 of the applicant’s drawings. Depending on the claim language and the applicant’s supplemental explanation on the issues above, a reconsideration of the applicability of the prior art and the combination of the prior art will be made on any subsequent amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875